Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on February 17, 2021 has been entered.
Status of Claims
Before entry of an Examiner’s Amendment, claim 1 was currently amended.  Claims 1-4, 6-13 and 16 were previously presented.  Claims 1, 3, 6-11, 13 and 16  are further amended and claim 12 is cancelled herein, via an Examiner’s Amendment.  Claims 1-4, 6-11, 13 and 16 are pending and have been fully considered.  All claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent rejections.
Response to Amendment
Applicant amended claim 1 and argued the distinctiveness of the claimed invention compared to the prior art.  However, upon review, Examiner noted that certain claim clarity and informality issues remained before potentially advancing prosecution.  These issues were discussed in an interview with Applicant representatives (AR).  AR eventually agreed to certain changes that would advance prosecution.  A related Interview Summary is attached.  Examiner hereby incorporates the agreed changes into an examiner’s amendment.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 07/23/2020 and 08/04/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.
EXAMINER’S AMENDMENT
Claim amendments are necessary to address clarity issues in several claims.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given via certain e-mails, and in telephone interviews with William Warren and Nihal Parkar, on May 21 and 25, 2021 respectively.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s February 17, 2021 submittal, as follows:
The application is amended as follows: 
Amendments to the Claims:

a.	inducing an internalized pressurized countercurrent flow throughout the activated crossflow filtration system by activating an internal pump fluidically coupled to a sterile air source at a first end of the activated crossflow filtration system to cause said biological fluid to flow in a flow direction from the sterile air source toward a drain valve and opposite to a crossflow direction, 
b.	recovering said biological fluid at the drain valve fluidically coupled at a second end opposite the first end of the activated crossflow filtration system,
wherein the crossflow direction is along a fluid loop from a biofluid source container to a crossflow filtration filter and back to the biofluid source container,
wherein the activating of the internal pump causes sterile air from the sterile air source to be introduced [[in]]into the fluid loop between the biofluid source container and the crossflow filtration filter, and
wherein said inducing of the[[an]] internalized pressurized countercurrent flow [[air]] comprises supplying sterile air from the sterile air source passively. 

3. 	(Currently Amended)  The process according to claim 1, wherein said activated crossflow filtration system comprises a series of tubes, valves, sensors, and conduits connected together to form a flowpath.

6.	(Currently Amended)  The process according to claim 1, wherein activating said internal pump comprises operating said internal pump

7.	(Currently Amended)  The process according to claim 1, wherein activating said internal pump comprises operating said internal pump

8.	(Currently Amended)  The process according to claim 1, wherein activating said internal pump comprises operating said internal pump to generate an air flow output of from 1 mL/min to 1L/min. 

9.	(Currently Amended)  The process according to claim 8, wherein said internal pump generates pressure between 1 psi to 150 psi. 

10.	(Currently Amended)  The process according to claim 8, wherein said internal pump  generates pressure between 14 to 100 psi.

11.	(Currently Amended)  The process according to claim 1, wherein said internal pump  generates pressure between 14 to 50 psi. 

12.	(Canceled).

13.	(Currently Amended)  The process according to claim 1 for enhanced recovery of a biological fluid from the[[an]] activated crossflow filtration system wherein said internal pump induces air flow at about 2

16.	(Currently Amended)  The process according to claim 1 for enhanced recovery of a biological fluid from the[[an]] activated crossflow filtration system wherein said induction of the[[an]] internalized pressurized countercurrent flow is about 25% of a maximum flow rate. 
Allowable Subject Matter
Claims 1-4, 6-11, 13 and 16  are allowed.  Claim 1, the only independent claim, is outlined above.  
The following is an examiner’s statement of reasons for allowance:  
There are several aspects of the claimed invention that are not strictly taught or rendered obvious by the prior art of record.  While certain recited structures such as a pump, sterile air source, biofluiod source container, drain valve and filter are present in one or more embodiments of a system in the prior art of record, such as Hanna (US20150079194), which reference is biological fluid recovery, the structural arrangements, fluid coupling, and related processes, such as inducing an internalized pressurized countercurrent flow and passive use of sterile air, in the manner claimed, is not clearly the same or would not have been prima facie obvious.  Also, the claimed internal pump is construed as an inline pump integrated within a flowpath, which distinguishes from a mere pump.  Thus, the notion of, for example, ‘activating an internal pump coupled to a sterile air source’ would not be disclosed or otherwise obvious. 
Moreover, upon reconsideration of the application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a process for enhanced recovery of a biological fluid from an activated crossflow filtration system, or a method for enhancing filtration yields in a tangential flow filtration system, with the claimed features substantially as described in the currently amended independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
5/28/2021